Citation Nr: 0207328	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  96-30 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of osteotomy of the fourth metatarsal of the left 
foot with malunion of metatarsal bones, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of osteotomy of the fourth metatarsal of the right 
foot with malunion of metatarsal bones, currently evaluated 
as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
April 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That decision denied entitlement to 
a disability rating in excess of 10 percent for residuals of 
osteotomy of the fourth metatarsal of the left foot and 
entitlement to a disability rating in excess of 10 percent 
for residuals of osteotomy of the fourth metatarsal of the 
right foot.

In August 1997, a hearing was held at the RO before the 
undersigned Board member making this decision who was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2001).  

In December 1997 and October 2000, the Board remanded this 
case for additional evidentiary development.  Thereafter, the 
RO assigned a 20 percent rating for each of the veteran's 
service-connected foot disabilities in a November 2001 rating 
decision.  


REMAND

Unfortunately, it is again necessary to remand these claims.  
The RO has not substantially complied with the directives of 
the Board's previous remand.  See Talley v. Brown, 6 Vet. 
App. 72, 74 (1993).  A Board remand confers upon the veteran 
the right to compliance with the remand orders, and VA has a 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268 (1998); see also VAOPGCPREC 
14-2001.

First, the prior remands instructed the RO to afford the 
veteran a VA examination and obtain a medical opinion as to 
the severity of her service-connected foot disabilities.  The 
examiner was specifically requested to review the claims file 
and provide an opinion as to whether these disabilities were 
moderate, moderately severe, or severe, in accordance with 
the applicable rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2001).  Despite the RO's efforts, no 
such opinion was provided in the January and October 2001 VA 
examination reports and it is unclear whether or not the 
claims file was reviewed by the examiner.  Accordingly, the 
examinations are inadequate for rating purposes.  The claims 
must be remanded for review of the claims folder and 
completion of an addendum to the examination reports.

Second, the RO was instructed to adjudicate the inextricably 
intertwined issue of entitlement to service connection for 
additional disability of either leg as a result of the 
service-connected foot disorders, as well as entitlement to 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  This was not accomplished and should be done 
on remand.   

Finally, an April 2002 Report of Contact indicates that the 
veteran was confused because her claims were sent to the 
Board after her disability ratings were increased to 20 
percent in November 2001.  As the case must be remanded for 
other reasons, the RO should also ask the veteran to clarify, 
in writing, whether or not she wants to withdraw her claims 
on appeal.  See 38 C.F.R. § 20.204(b) (2001).   

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
clarify, in writing, whether or not she 
wants to withdraw her claims on appeal.  
If she does not respond, or if she 
indicates that she wants to continue with 
her appeal, the RO must proceed with the 
following development:

a.  The RO should send the claims 
file and a copy of this remand to a 
VA medical facility for review by an 
appropriate medical examiner, 
preferably the same examiner that 
saw the veteran in January and 
October 2001.  The examiner should 
note in the addendum to the 
examination reports that the claims 
file and a copy of this remand were 
reviewed.  

b.  After review of the claims file, 
the examiner must render an opinion 
as to the severity of the veteran's 
service-connected foot disabilities.  
The examiner should specifically 
state whether the veteran's 
residuals of osteotomies of the 
fourth metatarsals of the left and 
right feet with malunion of 
metatarsal bones, irrespective of 
any nonservice-connected foot 
disorders, i.e., pes planus, are 
more properly characterized as 
moderately severe or severe.  The 
extent of any functional impairment 
should be considered in rendering 
this opinion.  Each foot should be 
discussed separately.  The medical 
rationale for the opinion should be 
stated.

c.  If the examiner requires an 
examination of the veteran in order 
to render an opinion, it is 
requested that the veteran be 
promptly scheduled for another 
examination.

2.  The RO should then review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  The RO should ensure 
that the examiner's report is complete 
and in full compliance with the above 
directives.  Remand instructions of the 
Board are neither optional nor 
discretionary.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2001); See 
also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  The veteran is hereby informed that 
she may furnish additional evidence 
and/or argument while the case is in 
remand status.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
increased disability ratings, with 
consideration of the entire record and 
all applicable laws and regulations.  
Consideration should also be given to 
whether further referral for an 
extraschedular evaluation is warranted 
under the provisions of 38 C.F.R. § 3.321 
(2001).   In adjudicating the claims, the 
RO should take into consideration with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

5.  The RO should also adjudicate the 
inextricably intertwined issue of 
entitlement to service connection for 
additional disability of either leg as a 
result of the service-connected foot 
disorders.  If this claim is denied, it 
should not be certified to the Board 
unless all appellate procedures are 
strictly followed.

If the decision with respect to the claims on appeal remains 
adverse to the veteran, she and her representative, if any, 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  Then, the claims folder should be returned to the 
Board for further appellate consideration, if in order.  The 
veteran need take no action until she is so informed. The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 


